Citation Nr: 1035961	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

Additional evidence was submitted by the Veteran in early March 
2010.  He waived his right to have the RO review it in a 
statement submitted later that same month.  Accordingly, the 
Board has jurisdiction to consider this evidence in the first 
instance.  See 38 C.F.R. §§ 19.37, 20.1304(c).

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss 
unfortunately must be remanded.  Although the Board sincerely 
regrets the delay this will cause, adjudication cannot proceed 
without further development.

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes providing a contemporaneous medical 
examination when necessary to portray the current state of a 
service-connected disability.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

In July 2008, the Veteran was afforded a VA audiological 
examination.  He reported that the situation causing him the 
greatest difficulty was hearing high pitched sounds and whispers.  
Diagnoses of normal hearing through 1500 Hertz bilaterally 
sloping to severe loss in the right ear and to profound loss in 
the left ear with excellent word recognition ability was rendered 
after audiological testing.

The Veteran testified during his May 2010 Travel Board hearing 
that he felt his hearing had worsened since this examination.  He 
indicated that he now reads lips, cannot hear others who are not 
facing him unless they speak loudly, and has to turn the 
television and radio up to a level uncomfortable for those near 
him.  His wife confirmed that she cannot sit in the same room 
with the Veteran and watch television.  She also indicated that 
he did not hear their house smoke alarm go off a few weeks 
previous.

Given this evidence suggestive of worsening, the July 2008 VA 
audiological examination may be too remote in time to portray the 
current nature, extent, and severity of the Veteran's bilateral 
hearing loss.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be considered 
"contemporaneous").  It therefore is inadequate for rating 
purposes.  As such, an updated VA audiological examination must 
be scheduled on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that a Veteran was entitled to a new 
examination after noting that two years had passed since his last 
VA examination and that the Veteran contended his disability had 
increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA audiology 
examination to determine the current 
nature, extent, and severity of his 
bilateral hearing loss.  The claims file 
shall be made available to and reviewed by 
the examiner.  The examiner shall note 
such review, as well as identify and 
discuss important medical and lay evidence 
gleaned therefrom, in an examination 
report.  The examiner then shall describe 
and discuss the evidence of all relevant 
symptomatology, including the impact of 
the Veteran's bilateral hearing loss, if 
any, on his occupational functioning and 
daily activities.  Next, a Maryland CNC 
controlled speech discrimination test and 
a puretone audiometry test, along with all 
other tests, studies, or evaluations 
deemed necessary, shall be performed.  All 
findings shall be reported in detail.  The 
rationale for any opinions expressed shall 
be provided in the examination report.

3.  Finally, readjudicate the Veteran's 
entitlement to a compensable disability 
rating for his service-connected bilateral 
hearing loss.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


